                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

FIRST MERCURY INSURANCE COMPANY,

                     Plaintiff,
v.                                                               CV No. 12-1057 JAP/CG

MRCO, INC., BAC ENTERPRISES, INC.,
BAC-MRCO JOINT VENTURE, and
BILL SATERFIELD,

                     Defendants.


     ORDER GRANTING SECOND JOINT MOTION FOR EXTENSION OF TIME
                  TO SUBMIT CLOSING DOCUMENTS

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend Time for

Closing Documents (the “Motion”), (Doc. 59), filed January 14, 2020. In the Motion, the

parties explain they are waiting for payment to be finalized before filing their stipulation

of dismissal. (Doc. 59 at 1). The parties therefore request an extension of time until

February 3, 2020, to submit closing documents. Id. Having reviewed the Motion, and

noting it is jointly filed, the Court finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff shall submit closing documents no

later than February 3, 2020.

       IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
